Exhibit ADVANCED NETWORK SOLUTIONS, INC. FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheets – As of December 31, 2009 and 2008 2 Statements of Operations – For the Years Ended December 31, 2009 and 2008 3 Statement of Changes in Stockholders’ Equity – For the Years Ended December 31, 2009 and 2008 4 Statements of Cash Flows – For the Years Ended December 31, 2009 and 2008 5 Notes to Financial Statements For the Years Ended December 31, 2009 and 2008 6-13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Advanced Network Solutions, Inc. We have audited the accompanying balance sheets of Advanced Network Solutions, Inc. as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders’ equity and cash flows for the years ended December 31, 2009 and 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Advanced Network Solutions, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the United States of America. Berman & Company, P.A. Boca Raton, Florida February 17, 2010 551 NW 77th Street, Suite 107 • Boca Raton, FL 33467 Phone:
